                  Case 5:18-cr-00258-EJD Document 800 Filed 05/27/21 Page 1 of 8




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES

10

11                                      UNITED STATES DISTRICT COURT

12                                     NORTHERN DISTRICT OF CALIFORNIA

13                                             SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                        )   Case No. CR-18-00258-EJD
15                                                    )
             Plaintiff,                               )   DECLARATION OF RICHARD S. CLEARY, JR.
16                                                    )   IN SUPPORT OF MS. HOLMES’ REQUEST
        v.                                            )   FOR EXPANDED SUMMONS AND JURY
17                                                    )   QUESTIONNAIRE, AS WELL AS INDIVIDUAL
     ELIZABETH HOLMES and                             )   VOIR DIRE WITH COUNSEL
18   RAMESH “SUNNY” BALWANI,                          )
                                                      )   Hon. Edward J. Davila
19           Defendants.                              )
                                                      )
20                                                    )

21

22           I, RICHARD S. CLEARY, JR., declare as follows:

23           1.       I represent Defendant Elizabeth Holmes and have been admitted to practice pro hac vice

24 in the above-captioned matter.

25           2.       I attest that:

26

27 DECLARATION OF RICHARD S. CLEARY, JR. IN SUPPORT OF MS. HOLMES’ REQUEST FOR
   EXPANDED SUMMONS AND JURY QUESTIONNAIRE, AS WELL AS INDIVIDUAL VOIR DIRE
28 WITH COUNSEL
   CR-18-00258 EJD
                                         1
                Case 5:18-cr-00258-EJD Document 800 Filed 05/27/21 Page 2 of 8




 1                  a. On May 21, 2021, I searched on Google for Theranos AND Holmes. This search

 2                     generated 462,000 results.

 3                          i. Within the results of this search, there were 73,700 results under Google’s

 4                             “Videos” pane, and 27,900 results under Google’s “News” pane.

 5                  b. On May 21, 2021, I searched the terms Theranos AND Holmes on LexisAdvance,

 6                     and filtered for “News.” This search generated 10,514 results.

 7                          i. Within the results of this search, LexisAdvance designated 3,755 results as

 8                             “Negative Personal News,” and 2,862 results as “Negative Business News.”

 9                  c. On May 25, 2021, I searched the terms Theranos AND Holmes on the ProQuest

10                     research database. This search generated 5,264 results.

11                          i. Within the results of this search, there were 2,144 results from newspapers;

12                             1,533 results from wire feeds; 900 results from blogs, podcasts, and websites;

13                             288 results from trade journals; 128 results from magazines; and results from

14                             other sources.

15                         ii. This search detected 523 results from Dow Jones Institutional News; 161

16                             results from the Wall Street Journal online edition; 163 results from the

17                             Financial Times; 144 results from the New York Times online edition; 113

18                             results from POLITICO; 109 results from Business Insider; 55 results from

19                             Tech Crunch; 52 results from the CNN wire service; and results from other

20                             outlets.

21         3.       Attached to this declaration are the following media articles and/or publications that

22 relate to Ms. Holmes and/or Theranos.

23                  a. Exhibit 1 is a true and correct copy of an Amazon.com webpage for Bad Blood:

24                     Secrets and Lies in a Silicon Valley Startup (2018) by John Carreyrou. This webpage

25                     was accessed May 23, 2021.

26                  b. Exhibit 2 is a true and correct copy of an HBO.com webpage for The Inventor: Out

27 DECLARATION OF RICHARD S. CLEARY, JR. IN SUPPORT OF MS. HOLMES’ REQUEST FOR
   EXPANDED SUMMONS AND JURY QUESTIONNAIRE, AS WELL AS INDIVIDUAL VOIR DIRE
28 WITH COUNSEL
   CR-18-00258 EJD
                                         2
          Case 5:18-cr-00258-EJD Document 800 Filed 05/27/21 Page 3 of 8




 1               for Blood in Silicon Valley, a 2019 documentary airing on HBO. This webpage was

 2               accessed May 23, 2021.

 3            c. Exhibit 3 is a true and correct copy of an ABC.com webpage for an ABC 20/20

 4               episode entitled “The Dropout: The story of Elizabeth Holmes and the fall of her

 5               start-up Theranos is an unbelievable tale of ambition and fame gone terribly wrong.”

 6               This webpage was accessed May 23, 2021.

 7            d. Exhibit 4 is a true and correct copy of a CBSNews.com webpage for a 60 Minutes

 8               segment entitled “The Theranos Deception: How a company with a blood-testing

 9               machine that could never perform as touted went from a billion dollar baby to

10               complete bust.” This webpage was accessed May 23, 2021.

11            e. Exhibit 5 is a true and correct copy of an ABC Audio webpage for a podcast entitled

12               “The Dropout.” The webpage was accessed May 23, 2021.

13            f. Exhibit 6 is a true and correct copy of a March 30, 2021 British Vogue article entitled

14               “Amanda Seyfried is The Latest A-Lister Signed On to Play Elizabeth Holmes in a

15               Hollywood Drama.”

16            g. Exhibit 7 is a true and correct copy of a March 14, 2018 Bloomberg article by Matt

17               Levine entitled “The Blood Unicorn Theranos Was Just a Fairy Tale.”

18            h. Exhibit 8 is a true and correct copy of an NBC Bay Area webpage entitled “Elizabeth

19               Holmes.” This webpage was accessed May 23, 2021.

20            i. Exhibit 9 is a true and correct copy of a July 11, 2016 Vanity Fair article by Maya

21               Kosoff entitled “Theranos’s Culture of Secrecy Comes Back to Haunt it.”

22            j. Exhibit 10 is a true and correct copy of a March 31, 2021 Fierce Biotech article by

23               Andrea Park entitled “Art imitates life: Hulu’s Theranos series pulls casting bait-and-

24               switch.”

25            k. Exhibit 11 is a true and correct copy of an August 8, 2016 Dark Daily article by

26               Robert L. Michel entitled “After AACC Presentation, Elizabeth Holmes and Theranos

27 DECLARATION OF RICHARD S. CLEARY, JR. IN SUPPORT OF MS. HOLMES’ REQUEST FOR
   EXPANDED SUMMONS AND JURY QUESTIONNAIRE, AS WELL AS INDIVIDUAL VOIR DIRE
28 WITH COUNSEL
   CR-18-00258 EJD
                                         3
          Case 5:18-cr-00258-EJD Document 800 Filed 05/27/21 Page 4 of 8




 1               Failed to Convince Clinical Laboratory Scientists and the News Media About the

 2               Quality of its Technology.”

 3            l. Exhibit 12 is intentionally omitted.

 4            m. Exhibit 13 is a true and correct copy of a February 11, 2016 POLITICO article by

 5               Darius Tahir entitled “Troubled Startup Theranos Faces Washington Reckoning.”

 6            n. Exhibit 14 is a true and correct copy of a May 11, 2021 Law360 article by Hannah

 7               Albarazi entitled “Elizabeth Holmes’ Mystique Unlikely to Survive Looming Trial.”

 8            o. Exhibit 15 is a true and correct copy of a March 29, 2021 Variety article by Joe

 9               Otterson entitled “Amanda Seyfried to Play Elizabeth Holmes in Hulu Series ‘The

10               Dropout,’ Taking Over From Kate McKinnon.”

11            p. Exhibit 16 is a true and correct copy of a May 12, 2021 The Telegraph article by

12               Margi Murphy entitled “Elizabeth Holmes faces moment of reckoning for Theranos

13               blood testing scandal.”

14            q. Exhibit 17 is a true and correct copy of a September 6, 2016 Vanity Fair article by

15               Nick Bilton entitled “Exclusive: How Elizabeth Holmes’s House of Cards Came

16               Tumbling Down.”

17            r. Exhibit 18 is a true and correct copy of a Forbes article byHaley C. Cuccinello

18               entitled “From Elizabeth Holmes’ Downfall To Donald Trump’s Election: Top Ten

19               Billionaire Moments of the Decade.”

20            s. Exhibit 19 is a true and correct copy of an October 27, 2015 Vox article entitled “The

21               FDA Posted its Inspection Reports for Theranos’s Labs. They Don’t Look Good.”

22            t. Exhibit 20 is a true and correct copy of a March 27, 2019 Los Angeles Times article

23               by Mary McNamara entitled “In the Theranos scam, we blinked.”

24            u. Exhibit 21 is a true and correct copy of an April 7, 2019 The New York Post article by

25               Dana Schuster entitled “They’re the very odd couple: Hotel heir’s engagement to

26               Theranos ‘fraudster’ leaves kin, pals stunned.”

27 DECLARATION OF RICHARD S. CLEARY, JR. IN SUPPORT OF MS. HOLMES’ REQUEST FOR
   EXPANDED SUMMONS AND JURY QUESTIONNAIRE, AS WELL AS INDIVIDUAL VOIR DIRE
28 WITH COUNSEL
   CR-18-00258 EJD
                                         4
          Case 5:18-cr-00258-EJD Document 800 Filed 05/27/21 Page 5 of 8




 1            v. Exhibit 22 is a true and correct copy of a March 12, 2021 The Guardian article by

 2               Kari Paul entitled “Disgraced Theranos founder Elizabeth Holmes’ trial could be

 3               delayed by pregnancy.”

 4            w. Exhibit 23 is a true and correct copy of an October 7, 2019 Rolling Stone article by EJ

 5               Dickson entitled “Elizabeth Holmes’ Lawyers Want Off Her Case.”

 6            x. Exhibit 24 is a true and correct copy of a September 26, 2020 New York Post article

 7               by Eric Spitznagel entitled “Why Silicon Valley CEOs are such raging psychopaths.”

 8            y. Exhibit 25 is a true and correct copy of an iHeartRadio.com webpage detailing the

 9               February 3, 2021 “Great Women in Compliance Podcast” episode with “Erika

10               Cheung, the Whistleblower.”

11            z. Exhibit 26 is a true and correct copy of a November 21, 2016 Tech Dirt article by

12               Mike Masnick entitled “Theranos’s Insane Campaign To Punish Whistleblower Who

13               Happened To Be Famous Boardmember’s Grandson.”

14            aa. Exhibit 27 is intentionally omitted.

15            bb. Exhibit 28 is a true and correct copy of a June 7, 2019 San Jose Mercury News article

16               by Nico Savidge entitled “More from a longtime Elizabeth Holmes skeptic: On

17               excuses, moments of fame and other Theranos encounters.”

18            cc. Exhibit 29 is a true and correct copy of a November 23, 2020 Fox Business article by

19               Stephanie Pagones entitled “Disgraced Theranos founder Elizabeth Holmes hoping to

20               keep ‘wealth, spending and lifestyle’ out of upcoming fraud trial.”

21            dd. Exhibit 30 is intentionally omitted.

22            ee. Exhibit 31 is a true and correct copy of a July 30, 2018 Bloomberg article by Joel

23               Rosenblatt entitled “Broken Love at Theranos May Be Tested in Criminal Fraud

24               Case.”

25            ff. Exhibit 32 is a true and correct copy of an Amazon Audible webpage for Thicker than

26               Water by Tyler Shultz. This webpage was accessed on May 25, 2021.

27 DECLARATION OF RICHARD S. CLEARY, JR. IN SUPPORT OF MS. HOLMES’ REQUEST FOR
   EXPANDED SUMMONS AND JURY QUESTIONNAIRE, AS WELL AS INDIVIDUAL VOIR DIRE
28 WITH COUNSEL
   CR-18-00258 EJD
                                         5
          Case 5:18-cr-00258-EJD Document 800 Filed 05/27/21 Page 6 of 8




 1            gg. Exhibit 33 is a true and correct copy of a May 16, 2019 Daily Mail article entitled

 2               “Inside the San Francisco apartment where disgraced Theranos founder Elizabeth

 3               Holmes lived with her new hotel heir fiancé during her fall from grace.”

 4            hh. Exhibit 34 is a true and correct copy of an August 31, 2019 Vox article by Matthew

 5               Yglesias entitled “It’s time to talk about James Mattis’s involvement with the

 6               Theranos scandal.”

 7            ii. Exhibit 35 is a true and correct copy of an August 11, 2020 The Business Insider

 8               article by Avery Hartmans and Paige Leskin entitled “The rise and fall of Elizabeth

 9               Holmes, the Theranos founder whose federal fraud trial is delayed until 2021.”

10            jj. Exhibit 36 is a true and correct copy of a February 2, 2016 The Daily Beast article by

11               Samantha Allen entitled “Theranos Sounds Too Good to Be True—and It Is.”

12            kk. Exhibit 37 is a true and correct copy of an October 15, 2015 Engadget article by

13               Mariella Moon entitled “Startup lab Theranos scales back unique ‘finger prick’ blood

14               tests.”

15            ll. Exhibit 38 is a true and correct copy of a March 22, 2018 Vox article Jenny Gold

16               entitled “How Theranos hid its sketchiness from reporters—and kept the puff pieces

17               coming.”

18            mm.    Exhibit 39 is a true and correct copy of a January 23, 2019 ABC News article by

19               Taylor Dunn, Victoria Thompson, Rebecca Jarvis, and Ashley Louszko entitled “Ex-

20               Theranos CEO Elizabeth Holmes says ‘I don’t know’ 600-plus times in never-before-

21               broadcast deposition tapes.”

22            nn. Exhibit 40 is a true and correct copy of a May 25, 2021 article by Joel Rosenblatt of

23               Bloomberg, reprinted in The Brisbane Times, entitled “The lavish lifestyle of

24               Theranos CEO Elizabeth Holmes ruled fair game for trial.”

25            oo. Exhibit 41 is a true and correct copy of a March 15, 2018 East Bay Times article by

26               Levi Sumagaysay entitled “SEC Fines Theranos Founder Holmes for ‘Massive

27 DECLARATION OF RICHARD S. CLEARY, JR. IN SUPPORT OF MS. HOLMES’ REQUEST FOR
   EXPANDED SUMMONS AND JURY QUESTIONNAIRE, AS WELL AS INDIVIDUAL VOIR DIRE
28 WITH COUNSEL
   CR-18-00258 EJD
                                         6
          Case 5:18-cr-00258-EJD Document 800 Filed 05/27/21 Page 7 of 8




 1               Fraud.’”

 2            pp. Exhibit 42 is a true and correct copy of an October 28, 2015 Dark Daily article by

 3               Joseph Burns and Robert L. Michel entitled “Two FDA Inspection Reports Show

 4               Theranos’ Blood-Collection ‘Nanotainer’ Was an Uncleared Class II Medical

 5               Device.”

 6            qq. Exhibit 43 is a true and correct of a November 24, 2020 Fox Business article by Noah

 7               Manskar entitled “Feds Reveal Elizabeth Holmes texts showing Theranos bosses

 8               panicking.”

 9            rr. Exhibit 44 is a true and correct copy of a March 18, 2019 Refinery29 article by Cory

10               Steig entitled “Is Elizabeth Holmes A Narcissist?”

11            ss. Exhibit 45 is a true and correct copy of a March 31, 2016 New York Times article by

12               Andrew Pollack entitled “Report Shows Theranos Testing Plagued by Problems.”

13            tt. Exhibit 46 is a true and correct copy of an October 20, 2016 Wall Street Journal

14               article by Christopher Weaver entitled “Agony, Alarm and Anger for People Hurt by

15               Theranos’s Botched Blood Tests.”

16            uu. Exhibit 47 is intentionally omitted.

17            vv. Exhibit 48 is a true and correct copy of a May 23, 2021 The Business Insider article

18               by Allana Akhtar entitled “New details of Elizabeth Holmes’ luxurious lifestyle

19               might be unveiled during the Theranos founder’s upcoming criminal trial.”

20            ww. Exhibit 49 is a true and correct copy of a May 24, 2021 San Jose Mercury News

21                article by Ethan Barron entitled “Theranos founder Holmes wins fight to bar jury

22                from hearing of profane company meeting chants.”

23            xx. Exhibit 50 is a true and correct copy of a May 8, 2019 article by Peter J. Henning of

24               the New York Times, republished in Silicon Valley Business Journal and entitled

25               “Elizabeth Holmes’ possible defense in the Theranos case: put the government on

26               trial.”

27 DECLARATION OF RICHARD S. CLEARY, JR. IN SUPPORT OF MS. HOLMES’ REQUEST FOR
   EXPANDED SUMMONS AND JURY QUESTIONNAIRE, AS WELL AS INDIVIDUAL VOIR DIRE
28 WITH COUNSEL
   CR-18-00258 EJD
                                         7
             Case 5:18-cr-00258-EJD Document 800 Filed 05/27/21 Page 8 of 8




 1                yy. Exhibit 51 is a true and correct of a May 1, 2019 Fortune.com article by Jeff John

 2                    Roberts entitled “Don’t Tell Anyone.”

 3         4. Attached to this declaration as Exhibit 52 is a true and correct copy of correspondence

 4             between Kevin M. Downey and Assistant United States Attorney Robert Leach dated May 5,

 5             May 12, May 20, and May 25, 2021.

 6         I declare under penalty of perjury under the laws of the United States that the foregoing is true

 7 and correct to the best of my knowledge.

 8         Executed this 27th day of May, 2021 in Washington, District of Columbia.

 9

10

11

12

13                                                       Richard S. Cleary, Jr.
                                                         Attorney for Elizabeth Holmes
14

15

16

17

18

19

20

21

22

23

24

25

26

27 DECLARATION OF RICHARD S. CLEARY, JR. IN SUPPORT OF MS. HOLMES’ REQUEST FOR
   EXPANDED SUMMONS AND JURY QUESTIONNAIRE, AS WELL AS INDIVIDUAL VOIR DIRE
28 WITH COUNSEL
   CR-18-00258 EJD
                                         8
